 ALLSTATE INSURANCE COMPANYAllstate Insurance Company and Allstate AgentsAssociation. Case 29-CA-5135January 11, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn July 15, 1977, Administrative Law JudgeWilliam F. Jacobs issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found that Respon-dent did not violate Section 8(a)(5) and (1) byrefusing to bargain collectively with the Unionpending final determination by the Board of Respon-dent's request for review of the Regional Director'sreport on the objections and certification of represen-tative, and that, as there was no evidence whichindicated that Respondent's refusal to bargain dur-ing the period of review was made as part of a bad-faith effort by Respondent to avoid its bargainingobligation, the Board's decision in Howard PlatingIndustries, Inc., was dispositive of the issue.The General Counsel excepts, contending that theBoard should not adopt the Administrative LawJudge's recommended dismissal of the complaint,and requests that the Board reopen the record andconsolidate the instant case with four complaintswhich have been consolidated and set for hearingbefore an Administrative Law Judge, or, in thealternative, that the Board defer decision in theinstant case pending the outcome of the decision inthe consolidated complaints, which is expected toprove that the refusal to bargain in the instant casewas made as part of a bad-faith effort by Respondentto avoid its bargaining obligation. While we deny theGeneral Counsel's request to reopen or to deferdecision in the instant case, we find merit in hiscontention that the complaint should not be dis-missed.The essential facts, as more fully set forth by theAdministrative Law Judge, show that on July 14,1 230 NLRB 178 (1977).234 NLRB No. 211976, the Regional Director certified the Union asthe exclusive bargaining representative. On July 21,1976, the Union made its bargaining request toRespondent. The Respondent, by letter dated July23, 1976, refused to bargain with the Union ongrounds that Respondent had filed with the NationalLabor Relations Board a request for review of theRegional Director's decision on the objections to theelection upon which the Union's certification waspredicated, and that Respondent would meet withthe Union for collective bargaining when and if adecision of the National Labor Relations Board wasissued upholding the Regional Director. The Boardsubsequently denied review and recognition wasgranted on October 12, 1976.We find that the Administrative Law Judge'sDecision and the General Counsel's exceptions haveoverlooked the real issue in the instant case, and thatis the importance of an outstanding certification. Ifan employer declines to meet for bargaining in theface of a Regional Director's certification (whichcertification would follow the Regional Director'spassing on objections) even though there has been nofinal action by the Board on review, the GeneralCounsel need not show bad faith in support of arefusal-to-bargain allegation.In E. V. Williams Company, Inc., 175 NLRB 792,fn. 1, par. 2, (1969) the Board, in refusing to adoptthe Trial Examiner's finding that the respondent'srefusal to meet with the unions was in bad faith, heldthat all that is required to prove a violation is therespondent's admitted refusal to meet with thecertified unions. Cf. N.LR.B. v. Benne Katz, etc.,d/b/a Williamsburg Steel Products Co., 369 U.S. 736(1962). In that case, as here, recognition was request-ed and refused during the pendency of the employ-er's request for review of the Regional Director'scertification of representative, but, unlike the instantsituation, the employer there continued to refuserecognition after review was denied. It is wellestablished that an employer refuses to recognize acertified labor organization at its peril.2Accordingly, we find that Respondent has, sinceJuly 23, 1976, and until October 12, 1976, refused tobargain collectively with the certified Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.2 See E. V. Williams Company. Inc., supra.193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Allstate Insurance Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Allstate Agents Association is a labor organi-zation within the meaning of Section 2(5) of the Act.3. All insurance salesmen including retail agents,account agents, senior account agents, generalagents, account executives, agent-trainees, directagents, and assistant district sales managers, em-ployed by the Respondent at its Long Island region,excluding all other employees, supervisors, andguards, as defined in the Act, constitute a unitappropriate for collective-bargaining purposes withinthe meaning of Section 9(b) of the Act.4. Since its July 14, 1976, certification by theRegional Director the above-named labor organiza-tion has been the exclusive representative of allemployees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaningof Section 9(a) of the Act.5. By failing and refusing on or about July 23,1976, and until October 12, 1976, to bargain collec-tively with the above-named labor organization asthe exclusive bargaining representative of all theemployees of Respondent in the appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(aX5)of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided by3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to alaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Allstate Insurance Company, Huntington Station,New York, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Allstate AgentsAssociation as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All insurance salesmen including retail agents,account agents, senior account agents, generalagents, account executives, agent-trainees, directagents, and assistant district sales managers,excluding all other employees, supervisors, andguards, as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Huntington Station, New York,facility copies of the attached notice marked "Ap-pendix."3Copies of said notice, on forms providedby the Regional Director for Region 29, after beingduly signed by the Respondent's representative, shallbe posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."194 ALLSTATE INSURANCE COMPANYincluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with AllstateAgents Association as the exclusive representativeof the employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All insurance salesmen including retailagents, account agents, senior accountagents, general agents, account executives,agent-trainees, direct agents, and assistantdistrict sales managers at Huntington Sta-tion, New York, excluding all other employ-ees, supervisors, and guards, as defined inthe Act.ALLSTATE INSURANCECOMPANYDECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge: Thiscase was heard before me on February 14, 1977, atBrooklyn, New York. The charge was filed August 9, 1976,by Allstate Agents Association, herein called the Union.The complaint issued November 30, 1976, alleging thatI No witnesses were called by any of the parties.2 The complaint and answer were amended at the hearing to reflect theproper date of the election.Allstate Insurance Company, herein called Respondent,violated Section 8(aXl) and (5) of the National LaborRelations Act, as amended, by refusing between July 23,1976, and October 12, 1976, to bargain collectively with theUnion which had been duly certified by the RegionalDirector for Region 29 of the National Labor RelationsBoard on July 14, 1976, as the collective-bargainingrepresentative of Respondent's employees in an appropri-ate unit.In its answer, filed December 9, 1976, and amended atthe hearing, Respondent admitted the appropriateness ofthe unit; that on July 14, 1976, the Union was certified bythe Regional Director for Region 29 as the exclusivecollective-bargaining representative of Respondent's em-ployees; that the Union on July 21, 1976, requestedRespondent to bargain pursuant to said certification; butdenied that on July 23, 1976, Respondent refused andcontinued until October 12, 1976, to refuse to bargaincollectively with the Union; and denied also the conclu-sionary allegations contained in the complaint.All parties appeared at the hearing and were afforded fullopportunity to be heard and present evidence and argu-ment. General Counsel and Respondent filed briefs. Uponthe entire record 1 and after giving due consideration to thebriefs, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, an Illinois corporation, with its principaloffice and place of business located at Northbrook, Illinois,and various other places of business in the State of NewYork, and other States of the United States, is engaged inthe sale of insurance and related products or services.During the year preceding issuance of the complaintRespondent, in the course and conduct of its businessoperations, derived revenues in excess of $1 million fromthe interstate sale of insurance, of which in excess of $1million was remitted to its principal office in Northbrook,Illinois, directly from its locations in New York State. Thecomplaint alleges, the answer admits, and I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACInCESOn May 5, 1976,2 a majority of the employees ofRespondent in an appropriate unit, by a secret-ballotelection conducted under the supervision of the RegionalDirector for Region 29 of the National Labor RelationsBoard, designated and selected the Union as their repre-sentative for purposes of collective bargaining with Re-spondent. On July 14, 1976, the Regional Director certifiedthe Union as the exclusive bargaining representative of said195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees. On July 21, 1976, pursuant to the certification,the Union requested Respondent to bargain collectivelywith it concerning the rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment of the employees in the unit. This much is alleged inthe complaint and admitted by Respondent. At thehearing, General Counsel placed in evidence, withoutobjection from the Union, a letter from Respondent to theUnion dated July 23, in which Respondent declined tobargain with the Union:William D. Gallagher, Esq. 10 East 40th Street NewYork, New York 10016Dear Mr. Gallagher:Your letter of July 21, 1976, directed to Mr. Amisand requesting a negotiation meeting to be scheduledno later than August 4, 1976, has been referred to theundersigned as one of the attorneys for AllstateInsurance Company.As you are aware, Allstate has filed objections to theconduct of the election of May 5, 1976, and no finaldecision has yet been rendered on those objections.Consequently, unless and until a final decision isreached concerning those objections and the Union'scertification, we must decline your request for bargain-ing.Very truly yours, Lederer, Fox and GroveKalvin M. GroveThus, Respondent defends the charge of refusal tobargain on grounds that it need not do so, thoughcertification has issued, while it is still pursuing itsprocedural rights of review until a final decision is renderedby the Board. General Counsel, however, citing variouscases available at the time of the hearing and submission ofbriefs, contends that under the circumstances of the instantcase, if Respondent refuses to bargain during the reviewperiod, as indeed it did, it does so at its peril and should befound in violation of Section 8(aX5) where its objectionsprove without merit.On June 13, 1977, subsequent to hearing and the filing ofbriefs, the Board issued its decision in Howard PlatingIndustries, Inc., 230 NLRB 178, 179, a case factuallyidentical to the instant case. The Board in discussing theprecise issue presented herein stated:Although an employer's obligation to bargain isestablished as of the date of an election in which a3 On the contrary, Respondent's agreement that the certification yearshould commence as of October 12, 1976, when negotiations were actuallymajority of unit employees vote for union representa-tion, the Board has never held that a simple refusal toinitiate collective-bargaining negotiations pending finalBoard resolution of timely filed objections to theelection is a per se violation of Section 8(aX5) and (1).There must be additional evidence, drawn from theemployer's whole course of conduct, which proves thatthe refusal was made as part of a bad-faith effort by theemployer to avoid its bargaining obligation....Respondent herein has timely exercised itslegal right to request Board consideration of theRegional Director's report in the underlying represen-tation election. While awaiting issuance of a Boarddecision which might have relieved it of any bargainingobligation, Respondent did not violate the Act, absentadditional conduct reflective of bad-faith intentions, byrefraining from the negotiation of a potentially mootcollective-bargaining agreement. [Footnote omitted.]Accordingly, we deny the Motion for SummaryJudgment and find that Respondent did not violateSection 8(aX5) and (1) of the Act by refusing theUnion's precertification request to bargain. We shalltherefore dismiss the complaint.Inasmuch as the instant case contains no evidence whichindicates that the refusal to bargain during the period ofreview was made as a part of a bad-faith effort by theemployer to avoid its bargaining obligation.3I concludethat Howard Plating Industries, Inc., is dispositive of theissue presented here and that Respondent, in refusing tobargain pending the Board's review of its timely filedobjections, did not violate Section 8(aX5) and (I) of theAct.CONCLUSIONS OF LAWI. Respondent, Allstate Insurance Company, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Allstate Agents Association is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent has not violated Section 8(aX5) and (1)by refusing to bargaining collectively with the Unionpending final determination by the Board of timely filedexceptions to the Regional Director's report.[Recommended Order for dismissal omitted from publi-cation.]undertaken is indicative of Respondent's good-faith acceptance of itsbargaining obligation.196